DETAILED ACTION
This action is responsive to the claims filed on January 12th, 2021. Claims 4-9, 11-13 and 15-20 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 9, and 11-13 in the reply filed on January 12th, 2021 is acknowledged.  The traversal is on the ground(s) that the three groups identified by the examiner are linked to form a single inventive concept. Applicant has amended the independent claims to include the limitations that define the determination and control of the valve opening position. This is not found persuasive because Claims 1-3 and 14 are still considered to be directed towards the structure of the refrigeration system and not the control strategy elected by applicant. Claim 1 as amended still does not claim a controller and corresponding structure that is configured to perform the opening determination and control which has been added to the claim. Therefore the limitations that have been added do not carry enough weight to make Claim 1 directed to the same inventive  The requirement is still deemed proper and is therefore made FINAL.
Claims 1-3 and 14 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected grouping of Claims, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 12th, 2021. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the position detecting element in claims 4 and 9. The position detecting element as claimed does not provide the structure capable of performing the function of position detection and there is no disclosure in the specification that describes the structure of the position detecting element.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-9, 11-13 and 15-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 4 and 9 recite the limitation “position detecting element”.  The term “element,” being a non-structural term that is a substitute for the term "means," invokes a claim interpretation under the guise of 35 USC § 112(f), which requires a reliance on the corresponding disclosure to provide the limits on the structure, material or act that performs the claimed function.  The disclosure must show with 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9, 11-13 and 15-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “position detecting element” in Claims 4 and 9 render the claim(s) indefinite.  One of ordinary skill in the art at the time of the invention would not understand the scope of the claimed invention when read in light of the specification. The lack of disclosure regarding the limitation "position detecting element” as called for in independent claim(s) 4 and 9 creates such an inconsistency between the claims and the description that it prevents a skilled artisan from understanding the scope of the independent claims (MPEP § 2173.03). For the purpose of 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 4-7, 15, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2016/0313037) in view of Ohya et al (US 4745767).
With regards to Claim 4, Takahashi discloses a control system for an air conditioning system (Paragraph 25), comprising an air conditioning controller (106, Fig. 1) and an electronic control part (20, Fig. 1) configured to control an electronic expansion valve to move (Paragraph 28), the air conditioning controller is a control center of the air conditioning system and is configured to receive and parse a control signal (Paragraph 29, receives detected pressure to calculate or parse a superheat degree and calculate a target opening degree), and send a control signal generated from parsing to the electronic expansion valve (Paragraphs 29-30), and the electronic expansion valve is configured to be controlled by the control signal (Paragraph 30); the electronic control part comprises a memory cell (Paragraph 28), wherein the memory cell is configured to at least store detected valve opening position information of the electronic expansion valve (Paragraph 53 states the current step value “cntStep” is stored in the RAM. During the control process detailed in paragraph 56 the current step value, interpreted as the detected valve opening position, is monitored until it reaches the set amount of steps. Paragraph 50 states valve opening position is determined using the load and waveform of the motor); and the control system is configured to control a target position of the electronic expansion valve to be converted into a 
With regards to Claim 4, Takahashi is silent towards the valve opening position information being a valve opening position value of the electronic expansion valve under a set pressure differential. Takahashi controls the opening degree under a set superheat degree, which is determined by just one pressure sensor (Paragraph 29). 
Ohya teaches that it is well understood that the flow rate of refrigerant through an expansion valve varies based on the difference between condensing pressure and evaporating pressure, even if the opening degree of the expansion valve is held constant, as dictated by Bernoulli’s theorem and the theorem of continuity (Paragraph 20 and 23). 
A person of ordinary skill in the art would have found it obvious to modify the refrigeration system of Takahashi by adding a pressure sensor configured to detect condensing pressure and adding logic to the air conditioning controller of Takahashi, to use the condensing pressure to determine a pressure differential between the evaporator pressure and condensing pressure, as taught by Ohya, so 
With regards to Claim 5, the combination of Takahashi and Ohya discloses the control system for the air conditioning system according to claim 4, wherein the memory cell is arranged in a central processing module (22, Fig. 1 of Takahashi) of the electronic control part of the electronic expansion valve (20, Fig. 1 of Takahashi), and the memory cell is formed by a non-volatile memory element (Paragraph 28 of Takahashi); wherein the memory cell is configured to at least store the valve opening position value of the electronic expansion valve under the set pressure differential (Paragraph 28 of Takahashi states the nonvolatile memory stores data even after power-off, that data is interpreted as comprising all the data in the RAM, which includes the opening position value of the expansion valve). 
With regards to Claim 15, the combination of Takahashi and Ohya discloses the control system for the air conditioning system according to claim 5, wherein the control signal comprises a target position signal for the electronic expansion valve (Paragraph 29 of Takahashi), and in a program for adjusting an opening degree of the electronic expansion valve (Fig. 4 of Takahashi), the electronic expansion valve is configured to convert a value of the target position signal into a calibrated target position value according to the target position signal provided by the control system (Paragraph 30 of Takahashi).
With regards to Claim 16, the combination of Takahashi and Ohya discloses the control system for the air conditioning system according to claim 5, wherein the valve opening position information is sent to the electronic expansion valve in a local internet network control mode (Paragraph 26 and 30 of 
With regards to Claim 6, the combination of Takahashi and Ohya discloses the control system for the air conditioning system according to claim 4, wherein the control signal comprises a target position signal for the electronic expansion valve (Paragraph 29 of Takahashi), and in a program for adjusting an opening degree of the electronic expansion valve (Fig. 4 of Takahashi), the electronic expansion valve is configured to convert a value of the target position signal into a calibrated target position value according to the target position signal provided by the control system (Paragraph 30 of Takahashi); 
With regards to Claim 18, the combination of Takahashi and Ohya discloses the control system for the air conditioning system according to claim 6, wherein the valve opening position information is sent to the electronic expansion valve in a local internet network control mode (Paragraph 26 and 30 of Takahashi. The control system is interpreted as always being in a local internet network control mode during operation. Valve opening position information is thus sent to the electronic expansion valve, through electrical connections between the actual expansion valve and the electronic control part, while being in a local internet network control mode); and the electronic expansion valve is configured to receive a target position signal provided by the control system (Paragraph 30 of Takahashi) and store a value of the target position signal in the memory cell (Paragraph 30 of Takahashi states the 
With regards to Claim 7, the combination of Takahashi and Ohya discloses the control system for the air conditioning system according to claim 4, wherein the valve opening position information is sent to the electronic expansion valve in a local internet network control mode (Paragraph 26 and 30 of Takahashi. The control system is interpreted as always being in a local internet network control mode during operation. Valve opening position information is thus sent to the electronic expansion valve, through electrical connections between the actual expansion valve and the electronic control part, while being in a local internet network control mode); and the electronic expansion valve is configured to receive a target position signal provided by the control system (Paragraph 30 of Takahashi) and store a value of the target position signal in the memory cell (Paragraph 30 of Takahashi states the microcomputer receives the target position value which would inherently have to be stored in the RAM so that it can be processed and also stored in the nonvolatile memory disclosed in paragraph 28 of Takahashi.).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takahashi and Ohya as applied to claim 7 above, and further in view of NPL Document 1.
With regards to Claim 8, the combination of Takahashi and Ohya discloses the control system for the air conditioning system according to claim 7, wherein the control signal provided by the air conditioning controller to the electronic expansion valve is a LIN signal (Paragraph 30 of Takahashi), and the air conditioning controller is configured to send the target position signal and the pressure differential signal to the electronic expansion valve through the control signal, to perform valve opening position adjustment (The device of Takahashi sends a LIN signal including the target position signal to perform the valve position adjustment. The combination of Takahashi and Ohya as applied to Claim 7 is 
The combination of Takahashi and Ohya is silent towards the control signal comprises at least two LIN data bytes, each of the LIN data bytes comprises eight data bits, stored original position information is indicated as all 8 bits of an Nth byte and two low-order bits of an (N+1)th byte (bitO and bitl), and the pressure differential signal is expressed as six high-order bits of the (N+1)th byte (bit2 to bit7), wherein N is equal to or greater than 1. 
NPL Document 1 teaches that the use of LIN messages and its structure are known in the art. Slide 8 of the document shows the structure of a LIN message and what it is made up of. NPL Document 1 teaches that it is known in the art that a LIN message can be made up of plurality of Bytes which each contain 8 bits for the data, framed by a start and stop bit. Slide 8 shows it is well known in the art that a Lin message can have 2 or more Bytes each with 8 data bits. 
It is interpreted that a person of ordinary skill in the art would understand that a LIN data signal must conform to the LIN structure but can contain any data in any format as long as it conforms to the LIN structure. Therefore it would be an obvious matter of design choice to one of ordinary skill in the art to modify the LIN message of the combination of Takahashi and Ohya by using the claimed message structure since they would understand that they can use whatever message format that matches what the expansion valve is configured to receive, with the expectation that the valve will successfully be controlled to the new target position. Further applicant has not disclosed any criticality to the specific data structure besides that it fits into the LIN structure and appears to be just one of a finite number of ways data can be normally formatted to fit within the LIN data structure. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takahashi and Ohya as applied to claim 16 above, and further in view of NPL Document 1.

With regards to Claim 17, the combination of Takahashi and Ohya is silent towards the control signal comprises at least two LIN data bytes, each of the LIN data bytes comprises eight data bits, stored original position information is indicated as all 8 bits of an Nth byte and two low-order bits of an (N+1)th byte (bit0 and bitl), and the pressure differential signal is expressed as six high-order bits of the (N+1)th byte (bit2 to bit7), wherein N is equal to or greater than 1.
NPL Document 1 teaches that the use of LIN messages and its structure are known in the art. Slide 8 of the document shows the structure of a LIN message and what it is made up of. NPL Document 1 teaches that it is known in the art that a LIN message can be made up of plurality of Bytes which each contain 8 bits for the data, framed by a start and stop bit. Slide 8 shows it is well known in the art that a Lin message can have 2 or more Bytes each with 8 data bits. 
It is interpreted that a person of ordinary skill in the art would understand that a LIN data signal must conform to the LIN structure but can contain any data in any format as long as it conforms to the LIN structure. Therefore it would be an obvious matter of design choice to one of ordinary skill in the art to modify the LIN message of the combination of Takahashi and Ohya by using the claimed message structure since they would understand that they can use whatever message format that matches what . 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takahashi and Ohya as applied to claim 18 above, and further in view of NPL Document 1.
With regards to Claim 19, the combination of Takahashi and Ohya discloses the control system for the air conditioning system according to claim 18, wherein the control signal provided by the air conditioning controller to the electronic expansion valve is a LIN signal (Paragraph 30 of Takahashi), and the air conditioning controller is configured to send the target position signal and the pressure differential signal to the electronic expansion valve through the control signal, to perform valve opening position adjustment (The device of Takahashi sends a LIN signal including the target position signal to perform the valve position adjustment. The combination of Takahashi and Ohya as applied to Claim 18 is configured to measure the set pressure differential signal and keep it constant, and therefore would send the pressure differential signal to the electronic expansion valve through the LIN signal).
With regards to Claim 19, the combination is silent towards the control signal comprises at least two LIN data bytes, each of the LIN data bytes comprises eight data bits, stored original position information is indicated as all 8 bits of an Nth byte and two low-order bits of an (N+1)th byte (bit0 and bitT), and the pressure differential signal is expressed as six high-order bits of the (N+1)th byte (bit2 to bit7), wherein N is equal to or greater than 1.
NPL Document 1 teaches that the use of LIN messages and its structure are known in the art. Slide 8 of the document shows the structure of a LIN message and what it is made up of. NPL Document 1 teaches that it is known in the art that a LIN message can be made up of plurality of Bytes which each 
It is interpreted that a person of ordinary skill in the art would understand that a LIN data signal must conform to the LIN structure but can contain any data in any format as long as it conforms to the LIN structure. Therefore it would be an obvious matter of design choice to one of ordinary skill in the art to modify the LIN message of the combination of Takahashi and Ohya by using the claimed message structure since they would understand that they can use whatever message format that matches what the expansion valve is configured to receive, with the expectation that the valve will successfully be controlled to the new target position. Further applicant has not disclosed any criticality to the specific data structure besides that it fits into the LIN structure and appears to be just one of a finite number of ways data can be normally formatted to fit within the LIN data structure. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takahashi and Ohya as applied to claim 15 above, and further in view of NPL Document 1.
With regards to Claim 20, the combination of Takahashi and Ohya discloses the control system for the air conditioning system according to claim 15, wherein the valve opening position information is sent to the electronic expansion valve in a local internet network control mode (Paragraph 26 and 30 of Takahashi. The control system is interpreted as always being in a local internet network control mode during operation. The air conditioning system is interpreted as comprising every part of the system including the expansion valve and its controller. Valve opening position information is thus sent to the electronic expansion valve, through electrical connections between the actual expansion valve and the electronic control part, while being in a local internet network control mode); and the electronic expansion valve is configured to receive a target position signal provided by the control system (Paragraph 30 of Takahashi) and store a value of the target position signal in the memory cell (Paragraph 30 of Takahashi states the microcomputer receives the target position value which would inherently 
With regards to Claim 20, the combination is silent towards the control signal comprises at least two LIN data bytes, each of the LIN data bytes comprises eight data bits, stored original position information is indicated as all 8 bits of an Nth byte and two low-order bits of an (N+1)th byte (bit0 and bitT), and the pressure differential signal is expressed as six high-order bits of the (N+1)th byte (bit2 to bit7), wherein N is equal to or greater than 1.
NPL Document 1 teaches that the use of LIN messages and its structure are known in the art. Slide 8 of the document shows the structure of a LIN message and what it is made up of. NPL Document 1 teaches that it is known in the art that a LIN message can be made up of plurality of Bytes which each contain 8 bits for the data, framed by a start and stop bit. Slide 8 shows it is well known in the art that a Lin message can have 2 or more Bytes each with 8 data bits. 
It is interpreted that a person of ordinary skill in the art would understand that a LIN data signal must conform to the LIN structure but can contain any data in any format as long as it conforms to the LIN structure. Therefore it would be an obvious matter of design choice to one of ordinary skill in the art to modify the LIN message of the combination of Takahashi and Ohya by using the claimed message structure since they would understand that they can use whatever message format that matches what . 
Claim 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2016/0313037) in view of Ohya et al (US 4745767).
With regards to Claim 9, Takahashi discloses a control method for an air conditioning system (Figs. 3 and 4), comprising a control method for controlling an electronic expansion valve (16, Fig. 1) of the air conditioning system (Paragraph 28), wherein the control method for controlling the electronic expansion valve comprises a stage of the electronic expansion valve acquiring its own valve opening position (Paragraphs 49 and 50 state the system performs a origin seeking function where the expansion valve acquires its own position. During the control process detailed in paragraph 56 the current step value, interpreted as the detected valve opening position, is monitored until it reaches the set amount of steps. Paragraph 50 states valve opening position is determined using the load and waveform of the motor. Since the microprocessor 22 is coupled to the expansion valve it is interpreted as acquiring its own position) and a stage of calibrating the valve opening position of the electronic expansion valve (Paragraph 56); in the stage of the electronic expansion valve acquiring its own valve opening position, the air conditioning system detects a valve opening position value of the electronic expansion valve by arranging a position detecting element (The electronic control part is interpreted as a position detecting element since it detects to position of the expansion valve using the hardware of the control part and the algorithm stored within it. Furthermore as laid out in the 112 rejections section the specification provides no disclosure for what the position detecting element comprises), in this case, the valve opening position value is valve opening position information (Paragraph 45, the value is information based on number of steps taken by the stepper motor); and in the stage of calibrating the valve opening 
With regards to Claim 9, Takahashi is silent towards the valve opening position value of the electronic expansion valve being under a set pressure differential.
Ohya teaches that it is well understood that the flow rate of refrigerant through an expansion valve varies based on the difference between condensing pressure and evaporating pressure, even if the opening degree of the expansion valve is held constant, as dictated by Bernoulli’s theorem and the theorem of continuity (Paragraph 20 and 23). 
A person of ordinary skill in the art would have found it obvious to modify the refrigeration system of Takahashi by adding a pressure sensor configured to detect condensing pressure and adding logic to the air conditioning controller of Takahashi, to use the condensing pressure to determine a pressure differential between the evaporator pressure and condensing pressure, as taught by Ohya, so that the controller can maintain a set pressure differential and the valve opening position value can be determined and controlled under a set pressure differential, resulting in more stable control of the flow rate of refrigerant in the system. A person of ordinary skill in the art would understand that keeping the differential of condensing pressure and evaporating pressure at a set or constant value would allow 
With regards the Claim 11, the combination of Takahashi and Ohya discloses the control method for the air conditioning system according to claim 9, wherein the control method for the electronic expansion valve to acquire its own valve opening position comprises: detecting a valve opening position value of the electronic expansion valve under a specified pressure differential (The combination of Takahashi and Ohya operates under a specified pressure differential thus the detected valve opening position value is also under a specified pressure differential.); sending, by the air conditioning system, the valve opening position value to the electronic expansion valve in a local internet network control mode (Paragraph 26 and 30 of Takahashi. The control system is interpreted as always being in a local internet network control mode during operation. The air conditioning system is interpreted as comprising every part of the system including the expansion valve and its controller. Valve opening position information is thus sent to the electronic expansion valve, through electrical connections between the actual expansion valve and the electronic control part, while being in a local internet network control mode); and storing, by the electronic expansion valve, the valve opening position value in a memory cell of a central processing module (22, Fig. 1 of Takahashi) of the electronic expansion valve (Paragraph 53 states the current step value “cntStep” which is interpreted as the position value is stored in the RAM, which is in the central processing module). 
With regards to Claim 12, the combination of Takahashi and Ohya discloses the control method for the air conditioning system according to claim 9, wherein the stage of calibrating the valve opening position of the electronic expansion valve comprises: sending, by a central processing module of the air conditioning system (106, Fig. 1 of Takahashi), a LIN command frame comprising a target position signal to the electronic expansion valve (Paragraph 25 of Takahashi); receiving, by the electronic expansion valve, the LIN command frame (Paragraph 30 of Takahashi) and storing, by the electronic expansion 
With regards to Claim 13, the combination of Takahashi and Ohya discloses the control method for the air conditioning system according to claim 9, wherein the stage of calibrating the valve opening position of the electronic expansion valve comprises: {01218113.DOC/ }Page 8 of 15US App. No. 16/088,327Response to Restriction Requirement Page 9 of 15obtaining, by a central processing module of the air conditioning system (106, Fig. 1 of Takahashi), a target position of the electronic expansion valve through calculation according to a received input signal (Paragraph 29 of Takahashi).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Document US 9851725 discloses another control system and method for an electronic 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO ROYO whose telephone number is (313)446-6657.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.R./Examiner, Art Unit 3763                                                                                                                                                                                                        




/EDWARD F LANDRUM/               Supervisory Patent Examiner, Art Unit 3763